DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments have overcome prior Claim objections.
Priority objections have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment regarding Claims was given in a telephone interview with Michael J. McClain (Registration No. 77,613) on 8/31/2021.

Claims - - Please amend independent claims 1, 9 and 16 as follows:

1.	(currently amended) A method, comprising:
	receiving, via a processor, design data associated with a plurality of industrial automation components in an industrial automation system;
	receiving, via the processor, a first set of energy data acquired by a first portion of the plurality of industrial automation components;
	identifying, via the processor, a second portion of the plurality of industrial automation components, wherein the second portion of the plurality of industrial automation components is 
	determining, via the processor, virtual energy data associated with the second portion of the plurality of industrial automation components based on the first set of energy data, wherein the virtual energy data is representative of simulated energy data for the second portion of the plurality of industrial automation components;
	determining that the second portion of the plurality of industrial automation components is operating with which have been reduced due to a fault condition detected by the processor; and
	adjusting, via the processor, one or more operations of the first portion of the plurality of industrial automation components in response to determining that the second portion of the plurality of industrial automation components is operating with reduced operational capabilities.


9.	(currently amended) A controller, comprising one or more processors, wherein the one or more processors are configured to:
	receive design data associated with a plurality of industrial automation components in an industrial automation system;
	receive a first set of energy data acquired by a first portion of the plurality of industrial automation components;
	identify a second portion of the plurality of industrial automation, wherein the second portion of the plurality of industrial automation components is incapable of communicating with the first portion of the plurality of industrial automation components;
	determine virtual energy data associated with the second portion of the plurality of industrial automation components based on the first set of energy data, wherein the virtual energy data is representative of simulated energy data for the second portion of the plurality of industrial automation components; 
	determine, based on the virtual energy data, that the second portion of the plurality of industrial automation components is operating with  which have been reduced due to a fault condition detected by the one or more processors; and
	adjust one or more operations of the first portion of the plurality of industrial automation components in response to determining that the second portion of the plurality of industrial automation components is operating with reduced operational capabilities.

16.	(currently amended) A non-transitory computer-readable medium comprising computer-executable instructions that, when executed, are configured to cause a processor to:
	receive a first set of data from one or more industrial automation components manufactured by a first entity, wherein the first set of data comprises manufacturer identity data and product data; 
	download reference data from a database or cloud-computing device using the manufacturer identity data, the product identity data, or both to identify the reference data in the database or the cloud-computing device, wherein the reference data comprises information that enables the processor to translate the first set of data into a second set of data interpretable by a respective industrial automation component, wherein the respective industrial automation component is manufactured by a different entity as compared to the one or more industrial automation components; 
	convert the first set of data into the second set of data based on the information provided by the reference data; [[and]]
	determine that the respective industrial automation component is operating with operational capabilities which have been reduced due to a fault condition detected by the processor; and
send the second set of data to the respective industrial automation component in response to determining the respective industrial automation component is operating with reduced operational capabilities, wherein the respective industrial automation component is configured to adjust a respective operation based on the second set of data.


Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 

While Vasko et al. (U.S. Pub. No. 2010/0076575) discloses automatically adjusting industrial control configurations to improve operations without reliance upon a central database, 

and while Baier et al. (U.S. Pub. No. 2012/0296452) discloses web-based visualization mash-ups for industrial automation by combining output from a subset of disparate sources into a common interface, 

none of these references taken either alone or in combination with the prior art of record disclose, in combination with the remaining elements and features of the claimed invention, incorporating proxy components in an industrial automation system including:

Independent Claim 1,
	receiving, via a processor, design data associated with a plurality of industrial automation components in an industrial automation system;
	receiving, via the processor, a first set of energy data acquired by a first portion of the plurality of industrial automation components;
	identifying, via the processor, a second portion of the plurality of industrial automation components, wherein the second portion of the plurality of industrial automation components is incapable of communicating with the first portion of the plurality of industrial automation components;
	determining, via the processor, virtual energy data associated with the second portion of the plurality of industrial automation components based on the first set of energy data, wherein the virtual energy data is representative of simulated energy data for the second portion of the plurality of industrial automation components;
	determining that the second portion of the plurality of industrial automation components is operating with operational capabilities which have been reduced due to a fault condition detected by the processor; and
	adjusting, via the processor, one or more operations of the first portion of the plurality of industrial automation components in response to determining that the second portion of the plurality of industrial automation components is operating with reduced operational capabilities.

Independent Claim 9, 
receive design data associated with a plurality of industrial automation components in an industrial automation system;
	receive a first set of energy data acquired by a first portion of the plurality of industrial automation components;
	identify a second portion of the plurality of industrial automation, wherein the second portion of the plurality of industrial automation components is incapable of communicating with the first portion of the plurality of industrial automation components;
	determine virtual energy data associated with the second portion of the plurality of industrial automation components based on the first set of energy data, wherein the virtual energy data is representative of simulated energy data for the second portion of the plurality of industrial automation components; 
	determine, based on the virtual energy data, that the second portion of the plurality of industrial automation components is operating with operational capabilities which have been reduced due to a fault condition detected by the one or more processors; and
	adjust one or more operations of the first portion of the plurality of industrial automation components in response to determining that the second portion of the plurality of industrial automation components is operating with reduced operational capabilities.




Independent Claim 16, 
receive a first set of data from one or more industrial automation components manufactured by a first entity, wherein the first set of data comprises manufacturer identity data and product data; 
	download reference data from a database or cloud-computing device using the manufacturer identity data, the product identity data, or both to identify the reference data in the database or the cloud-computing device, wherein the reference data comprises information that enables the processor to translate the first set of data into a second set of data interpretable by a respective industrial automation component, wherein the respective industrial automation component is manufactured by a different entity as compared to the one or more industrial automation components; 
	convert the first set of data into the second set of data based on the information provided by the reference data;
	determine that the respective industrial automation component is operating with operational capabilities which have been reduced due to a fault condition detected by the processor; and
send the second set of data to the respective industrial automation component in response to determining the respective industrial automation component is operating with reduced operational capabilities, wherein the respective industrial automation component is configured to adjust a respective operation based on the second set of data.

It is for these reasons that the applicant’s invention defines over the prior art of record.

The rest of the claim(s), being definite, further limiting, and fully enabled by the specification, depend on the above allowed independent claim(s), and thus are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119